DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to a branching phosphoramidite monomer having the structure as specified in claim 1, classified in C40B 80/00.
II.	Claims 5-9, drawn to a comb-like branching molecule having the structure as specified in claim 5, classified in C07H 21/00.
III.	Claims 10-14, drawn to a comb-type branching molecule having the structure as specified in claim 10, classified in C07H 21/00.
IV.	Claims 15-19, drawn to a method of making a comb-type branching molecule, comprising: acquiring a substrate having an attached substrate linker with an exposed hydroxyl group; acquiring a first branching phosphoramidite (PA) monomer having dimethoxytrityl (DMT) protection at Oa, levulinyl (Lev) protection at Ob, and a PA group according to structure (I) (as shown in claim 15); bonding the hydroxyl group of the substrate linker to the PA group; removing the DMT protection from the Oa of the first branching PA monomer; generating a first oligonucleotide sequence extending from the Oa of the first branching PA monomer; removing the Lev protection from the Ob of the first branching PA monomer; bonding the Ob of the first branching PA monomer to the PA group of a second branching PA monomer having the structure (I); removing the DMT protection from the Oa of the second branching PA monomer; generating a second oligonucleotide sequence extending from the Oa of the second b of the second branching PA monomer; and bonding the Ob of the second branching PA monomer to the PA group of a third branching PA monomer having the structure (I), classified in C12Q 1/6806 and C40B 50/14.
The inventions are distinct, each from the other because of the following reasons:
2.	Any two of Inventions I-III are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the product claimed in each of Inventions I-III has a materially different design (i.e., materially different chemical structure).  Furthermore, the inventions as claimed are mutually exclusive and there is nothing of record to show them to be obvious variants.
3.	Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product (e.g., a process of using the product of Invention I to make molecules that do not contain any oligonucleotide sequence, or a process of synthesizing an oligonucleotide that only uses the phosphoramidite monomer of Invention I once (as a linker to introduce a fluorescent label at the Lev-protected hydroxyl after oligonucleotide synthesis)).
IV and II/III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make multiple materially different products (e.g., two materially different products as claimed in Inventions II and III).
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species Requirement
6.	If Invention I or II or III is elected above, applicant is further required to make the following species election(s) as applicable to the elected Invention:
For Invention I
Elect a single ultimate species regarding the claimed “branching phosphoramidite monomer” by electing a single specific compound. Note: For the elected single specific compound, each atom or bond must be clearly NOT use general notations like R1, R2, R3, n, etc. when electing, as these types of notations represent more than one chemical group and thus more than one specific compound would be erroneously elected. Failure to elect a single specific compound will be treated as non-responsive.
For Invention II
Elect a single species regarding the claimed “comb-like branching molecule”. Note: For the elected single species, each atom or bond at each of R1, R2 and R3 positions must be clearly defined, and a single type of R5 (see the list in claim 5) must be elected. Failure to elect a single species will be treated as non-responsive.
For Invention III
Elect a single species regarding the claimed “comb-type branching molecule”. Note: For the elected single species, each atom or bond at each of R1, R2 and R3 positions must be clearly defined, and a single type of R5 (see the list in claim 10) must be elected. Failure to elect a single species will be treated as non-responsive.
For each of the species elections above, the species are independent or distinct because of their mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

(a) the species require a different field of search (e.g., employing different search queries);
(b) the prior art applicable to one species would not likely be applicable to another species; and
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
7.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
8.	Due to the complex nature of the restriction requirement, a telephone call was not made to request an oral election (see MPEP 812.01).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639